—Appeal from a judgment of Supreme Court, Schoharie County (Lamont, J.), entered March 5, 2002, which dismissed the CPLR article 78 petition, and said appeal was transferred to this Court by an order of the Appellate Division, Third Department, entered July 3, 2002.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Schoharie *1118County, Lamont, J. Present — Pigott, Jr., P.J., Green, Pine, Kehoe and Lawton, JJ.